A writ of habeas corpus will be granted.
Nancy Cox was convicted in the Recorder's Court of Edgewater for violation of ordinance 270 of that borough. She had distributed in the streets of that place printed matter of non-commercial character containing writings of public interest. The pamphlet contained a copy of the bill of rights as set forth in the Constitution of the United States and a copy of an article entitled "Putting the Constitution to Work."
The borough ordinance is designed to prevent the littering of the street with handbills, circulars, c. It cannot be contended that the distribution of the pamphlets in question was likely to result in the evil which the ordinance sought to prevent. The federal government may preclude one from making improper use of the mails, but I think no one would contend that it could preclude a citizen from distributing, by mail, historical documents or a contemporary comment upon matters of public interest. Neither may a borough, in an attempt to keep its streets clean and unlittered, forbid a citizen from handing to another citizen a document of historic and social interest. The case is controlled by Coughlin v. Sullivan, 100 N.J.L. 42.
The conviction will be set aside. *Page 152